Commission Question Time
The next item is Question Time (B6-0161/2008).
The following questions are addressed to the Commission.
(CS) I would like to ask the Commission the following question: to what extent is it binding... (the President cut off the speaker).
I am sorry, but the questions are as printed on the paper. There is an order and I am afraid you cannot come with a spontaneous question.
Part one
Subject: Mobile termination tariffs
On 4 April the Belgian courts (Case 2007/AR/3394) suspended a decision by the Belgian national post and telecommunications regulation body (IBPT) setting mobile termination tariffs. One of the main arguments put forward was the fact that large operators' economies of scale must be taken into account in setting mobile termination tariffs.
Does the Commission look upon the Belgian court's arguments as a guiding principle for its upcoming communication on mobile termination tariffs?
Does the Commission share the view that the telecommunications companies which are now largely responsible for competition in the mobile phone market - the 'challengers' - should be allowed enough time in the communication to bring themselves into line with any new rules?
Member of the Commission. - The question posed by the Honorable Member concerns the decision of the Cour d'Appel de Bruxelles of 4 April 2008 to suspend IBPT's regulatory decision of 18 December 2007 regarding mobile termination tariffs in Belgium. This regulatory decision was previously notified to and assessed by the Commission under Article 7 of the Framework Directive. The Commission is aware of this court decision and was informed by the national regulatory authority, IBPT, that, following this annulment, it had launched a national consultation on a draft decision resetting mobile termination rates at the same asymmetric level as in its previous regulatory decision of 11 August 2006.
In the context of the Community consultation mechanism (the 'Article 7 procedure'), the Commission has expressed its view on numerous occasions that the termination rates should be reduced to the level of the efficient cost. This is to ensure a level playing field amongst different operators, to provide operators with the incentive to become efficient, and to bring more benefits to consumers, including lower prices. The Commission has recognised the need for a transitional period for operators to achieve the efficient cost level. However, the persistence of a higher termination rate would not be justified after a period long enough for an operator to adapt to market conditions and become efficient, unless there are objective cost differences which are beyond the control of the operators concerned.
The Commission is mindful of the fact that differing approaches to the regulation of termination rates have the potential to hamper the consolidation of the internal market and the realisation of consumer benefits from cross-border competition and services, and this is why the Commission has made it a priority to provide guidance and greater legal certainty to both operators and national regulatory authorities in the regulation of the termination markets. To this end, the Commission is working on a recommendation on a common approach to both mobile and fixed termination rates which aims at promoting greater clarity and consistency in this important but also very complex area, ensuring maximum benefits to consumers in terms of affordable prices and efficient development of innovative services. Such a recommendation may also give guidance to national courts.
Consolidation of the internal market could also be hampered if court decisions in different Member States result in a situation where different interpretations are given on how similar competition problems need to be addressed. In any case, the Commission closely follows all court decisions and judgments, including in the area of termination markets such as the decision of the Cour d'Appel to which the Honorable Member refers in his question.
(NL) Madam President, I should certainly like to thank the Commissioner for her answer, as she analysed the situation very well. My follow-up question is as follows: where do you see these differences between Member States? The judgment in Belgium would seem to indicate that there is still no effective level playing field between large operators and newcomers on the market. Could this mean an extension of the transitional period? Could it mean more time being offered for such adaptation Europe-wide, as it were? After all, we are now seeing that it is the small operators who are the victims on this market.
Member of the Commission. - The Commission from the very beginning has recognised the need for a transitional period for operators, as I said in my first speech, to achieve an efficient cost level.
However, temporary asymmetries should be phased out within a reasonable timeframe. The persistence of higher termination rates would not be justified after a period which is long enough for the operator to adapt to market conditions and become more efficient, unless - as I said before - there are objective cost differences that are beyond the control of the operators concerned.
Allowing prices above an efficient or cost-based level can reduce operators' incentives to innovate and to try to minimise prices. Furthermore, consumers may end up paying higher prices than would otherwise be the case in a situation of cost-based symmetric termination rates. And thus termination rates should be reduced to the level of efficient costs as soon as possible without - as I said before - hampering either the position of the companies or the position of the consumers.
Subject: Crisis management policy to deal with high prices on the market
The high prices on the market brought about by the increase in oil prices, the recent food crisis, profiteering and ineffective checks continue to have a negative impact on inflation and household incomes. This critical situation calls for a concerted European response.
How and by means of what measures does the Commission intend to deal with the current crisis which is now damaging the development of the national economies and reducing household incomes, leading the public at large to call into question the role of the euro in relation to the price of oil?
What measures will the EU take to stem the international surge of profiteering on goods? Will it set up a crisis management mechanism at Community and national level? How and by means of what measures will national bodies be assisted to deal with profiteering, which is primarily occurring owing to the dominant position of certain companies?
Do the Commission's priorities include setting a maximum selling price for certain basic foods?
Is it acceptable that some governments are currently increasing indirect taxes in a bid to boost public revenue? Is it appropriate to lower VAT and indirect taxes on some basic foods and products at European level?
Subject: Price rises in the EU
Demand for biofuels and the growth in demand for food are among the causes of a significant rise in the price of such commodities, which is hitting EU citizens with low incomes particularly hard. At the same time, production restrictions on a range of items leave no scope for competition, which could keep price rises down. What action has been taken with a view to restricting food price rises on the EU market?
Member of the Commission. - As the two questions, as rightly said by the President, are more or less linked, I would like to take the opportunity to give a joint reply to both questions.
If we look at the euro area, inflation has actually come down from 8-10% in the 1970s and the 80s to 3% in the 1990s and has actually averaged at a bit over 2% in the first decade of European Monetary Union.
But since the third quarter of 2007, global shocks both to energy and food prices have put upward the pressure on inflation not only within the European Union but throughout the whole world.
The strong euro had mitigated to some extent the effect of rising or increasing prices of fuel and oil. But we have to face reality that the inflation rate has actually increased from 1.9% in August last year to 3.6% in April 2008.
The Commission has set out its views concerning the recent increases in food prices in the communication on 'Tackling the challenge of rising food prices: Directions for EU action'. Beside a set of other factors, higher oil prices have led to increasing agricultural market prices within the European Union; both through higher agricultural input and also logistic costs.
Although demand for agricultural commodities is influenced by the biofuel market, all the analyses that the Commission has made indicate that the causes of the rise in global food prices are varied. They spring both from structural and temporary factors - and the current EU biofuel production has actually very little impact on the current global food prices, with the latest estimations we have stating that approximately 1% of the land within the European Union is used for biofuels.
But it is clear that the recent increase in agricultural prices can only partly explain the observed food-price rise at retail level so sometimes you can see a discrepancy between the price at the farm gate and the price at the supermarket or in the shops.
As the current crisis actually has many different aspects, the response proposed by the Commission is equally comprehensive and is designed to tackle both the short-term consequences and the long-term drivers of soaring food prices. In order to mitigate price pressure in the agricultural sector, within the common agricultural policy (CAP) we have already set further incentives to enhance market orientation and to try to boost production: with mandatory set-aside put at zero for this production year and also an increase in the milk quotas effective from 1 April 2008, we have actually been reacting very quickly. Furthermore, the European Union has decided to suspend the import duties on cereals for the current marketing year, for most cereals.
It is obvious that we will tackle further these questions in the upcoming discussions on the health check of the common agricultural policy.
In order to be able to particularly address the needs of the most deprived people in the EU, a modernisation and an upgrade of the scheme are envisaged and we will be presenting a proposal later this year.
I think it is also important that we continue to encourage and promote investments in agricultural research, to enhance sustainable productivity growth in the agricultural sector, not only in Europe but worldwide.
Regarding agricultural market price formation, the Commission is committed to monitoring activities by speculative investors in commodity-related financial markets and also on their impact on price movements.
As regards the question of the dominant position, any abuse of dominant positions is subject to Article 82 of the Treaty or its equivalent in national laws. The Commission and the national competition authorities are vigilant to any infringement of the European Union's competition law.
The Commission takes specific care to ensure that concentration of a Community dimension will not significantly impede effective competition to the detriment of consumers and of different businesses. In this context, the Commission will also examine the functioning of the food supply chain in parallel with the monitoring of the retail sector established in the context of the Single Market Review.
As provided by the Treaty, the measures taken by the Member States and the Community shall be conducted in accordance with the principles of the internal market and cross-border competition. The setting of maximum selling prices for certain basic foods is not foreseen at the moment.
The Commission is aware of governments currently increasing indirect taxes in a bid to boost public finance. Moreover, the Commission shares the view expressed by the Finance Ministers that distortive fiscal and other policy measures that prevent the necessary adjustments should be avoided.
Finally, the Commission considers that short-term targeted measures taken to alleviate the impact of higher energy prices on poorer sections of the population might be justified. However, they should of course not have a distortive effect or delay the necessary structural adjustments. A general decrease - I think we can all agree on that, in taxes or in VAT - is by definition not targeted at poorer sections of the population.
The Commission's actions are not only concerned with domestic impacts (I think we all have a commitment to securing a level playing field also when we talk about developing countries and so far the Commission has mobilised more than EUR 300 million in food emergency aid and we are actively promoting a coordinated response at international level in line with the conclusions of the FAO summit that took place only two weeks ago.
So I think we have reacted to the challenges that the new situation is posing all of us.
(EL) Madam President, my thanks first of all to the Commissioner for the comprehensive answer she has given to my question. Let me, however, highlight two issues that the Commission should address immediately rather than in the mid-term.
The first is price control, for food products in particular, as you have very rightly said. This is not a matter so much of setting a maximum selling price, but of fixing the production cost and the percentage of profit that companies should receive, provided this limit is not an obstacle to the internal market or imports.
The second point I should like to make is that increasing the set-aside and milk quotas is a welcome measure, but in my opinion increasing the production cost of pesticides, in view of rising oil prices, may be a measure that will not pay off.
(PL) May I begin by thanking the Commissioner for a very comprehensive response on this subject.
There are several problems I find interesting. The first is the trade in sugar production limits. Sugar production trading is known to limit the potential for the use of certain production capacities in various countries, and here concerns are imposing a certain policy in this sphere. If sugar production is restricted, competition automatically disappears.
The second matter is that certain duties are applied to a number of basic items from which the poorest people benefit, such as bananas. These duties need to be examined. Bananas, after all, are eaten by children; they are eaten by the children of poor families. The imposition of duties on such necessities, which are not spirits, also needs to be examined. I agree that the market must be monitored and controlled, just as market prices must be monitored, but does the Commission benefit from imports of some kind in order to lower the prices of certain items from the import of cheaper items onto the national market that have (...).
(The President cut off the speaker)
Member of the Commission. - Mrs Batzeli, I think it is important that we have a control system in place to see that prices are not going through the roof, and that is exactly the duty of the national competition authorities - that they keep an eye on this. I can tell you, internally in the Commission as well, that we have had a discussion with the Commissioner responsible for competition and that we are very much aware of these problems.
To Mr Rutowicz: I do not know if you are referring to the sugar reform where we decided to reduce the production of sugar within the European Union by 6 million tonnes and finding a possibility to give the farmers that were stepping out of sugar production a very decent package. However, this is a decision which was taken a few years ago.
On the price of imported products: yes, it is true that it depends on import duties and that is exactly what we are discussing these days within the WTO Doha Development Round - whether we can find an agreement on reducing duties in general.
And finally, on the benefits of eating fruit: I do not disagree with you, and that is the reason that we are presenting - in the next meeting taking place here in Strasbourg - a fruit and vegetable scheme for school children, which I am quite sure will be very valuable in giving young children good habits.
(LT) My question concerns excise duty. During the debates on excise duty on alcohol there were suggestions that zero excise duty be applied. What is your opinion on excise duty on fuel, as the current situation is not suggestive of any temporary solutions such as this? Would it be possible to reduce excise duty on fuel, if only temporarily, in order to prevent price increases in the food and other sectors?
(DE) Commissioner, rising food prices is an EU-wide phenomenon and a particular problem for low-income families and low-wage earners; it is driving them almost to financial ruin. To what extent will the planned European Food Aid Programme for needy social groups be pushed ahead to provide rapid help to those people who are threatened by these increases in food prices and even facing hunger?
Member of the Commission. - First of all I do not see a reduction of VAT as a possible solution. Today we have oil prices of approximately USD 136-137 per barrel; if we were to reduce the VAT what would be the next question if we then had an oil price of USD 160 - would we reduce it further?
We have to be much more forward-looking when trying to find solutions and here we have encouraged investments in reducing the dependency on oil. That is possible within the agricultural sector and we are now discussing it for fisheries as well, because fisheries is even more dependent on oil prices. Therefore, investments in new technologies is much more forward-looking than just reducing the VAT.
In response to the other question raised, we will present a proposal this year for the most deprived people within the European Union. We have a scheme in place already, but its survival is based on surplus stocks - intervention stocks of agricultural products - and we do not have anything on intervention any more. Therefore we need the legal basis for a new scheme and I hope that the honourable Members will be satisfied when they see what we are considering as a way to continue or even increase the economic basis for such a scheme. I completely agree that we need to find decent solutions.
Commissioner, in answering Question 27, you told us that only 1% of EU land was in biofuel production. Perhaps the more relevant percentage, given how much we import cereals from there, would be to know the percentage figure that is rising in North America, causing many of us to believe that biofuels is indeed an animal feed price accelerator. So could you enlighten us about that?
Secondly, another accelerator in that regard is the continuing dilatory and reluctant attitude by the Commission to approve GM varieties, which would be much cheaper. Could you update us on the progress there? Are we any closer to synchronised approvals in terms of key areas which also supply?
(PL) Madam Commissioner, I would like to ask whether the Commission intends to consider a reduction in VAT on children's clothing, which would alleviate the tax burden on large families but not on affluent families.
Member of the Commission. - First of all I think it is important, when we have a discussion within the European Union on biofuels, that we do not point the finger at the European way of handling this issue. This is because, if as a result bioethanol/biodiesel becomes a scapegoat, we will see a situation where nobody wants to invest. Then we will be left totally behind, being dependent on imports of ethanol and biodiesel; because if we do not have these in place we will not be able to meet the targets of 20% greenhouse gas emission by 2020. So we need to find a solution, and today first-generation biofuel is the only solution.
But we need - and I think we agree on this - to give as much encouragement as possible to research and development for the second and even third generation of biofuels produced from waste, from slurry, from straw, from other products - such as wood chips - from the agricultural sector that are not used for anything today. This is the future, but we need to be part of this development, and therefore we need the first generation as a stepping stone.
On GMOs, I know that in this House there are differing opinions, but it is obvious that we need to have a situation where we can import feed for our animals, for our meat production, at reasonable prices. Otherwise - and this includes, by the way, GM cereals, mainly maize - if we do not find a solution, you will see that the production of meat in Europe will go down. Then we will need to import meat from Brazil - meat or animals that have been fed with the GMs that we do not like, or that consumers do not like, but they will get it via the back door. Then I think we would really be cheating the consumers.
So we need our own approval system to be in place and I think that progress is being made to claw back the applications that are not yet approved, speeding up the procedure in EFSA without losing the quality.
Finally, Madam President, could I say bluntly that I am not a specialist in VAT on children's clothes so instead of giving a wrong answer I think it is better to put the question in writing.
Part two
Subject: Fish farming strategy
According to forecasts by the United Nations Food and Agriculture Organisation, consumption of fisheries products is set to increase by 50% by 2030, the bulk of demand being met by fish farming, which would mean an increase in output of around 40 million tonnes. In view of constantly diminishing fish stocks and rising world demand for fish and shellfish, fish farming is assuming ever-increasing significance.
In view of this, does the Commission's EU fish farming strategy review include marine planning guidelines for the fish farming sector? What measures does it intend to take to make Community products more competitive with those of third countries, where production standards are less stringent? Is it envisaging other innovatory measures with a view to developing this sector?
Member of the Commission. - First of all, I would like to thank the honourable Member, Mr Gklavakis, for raising, throughout his question, the importance of aquaculture, and I am very pleased to provide the Commission's view on this issue.
As you rightly pointed out, and as highlighted by the United Nations Food and Agriculture Organisation, the global aquaculture industry is gaining increasing importance and plays a key role in bridging the gap between a growing demand for seafood and the supply of fish products, especially in a context of diminishing wild fish stocks.
The Commission is at present preparing a communication on a strategy for the sustainable development of EU aquaculture, which should be finalised by the end of 2008. The strategy will seek to create the best environment for the sustainable growth of aquaculture, ensuring both adequate supplies of seafood to the European Union's citizens and compliance with high environmental and public health standards.
Access to space for aquaculture has indeed been identified as a key obstacle to the development of aquaculture and marine spatial planning can play a role in addressing this issue. The forthcoming aquaculture strategy will cover this issue.
The issue of competition from third countries with lower production standards could be addressed through market differentiation schemes such as certification. Consideration will be given to this matter in the drawing-up of the strategy.
More generally, competitiveness and innovation will be central issues to be addressed in this strategy.
(EL) Madam President, may I thank the Commissioner for his answer.
Let me also make the following point. As you yourself have pointed out, Commissioner, consumers increasingly want to eat seafood - fish, shellfish and the like. In recent years, there has also been a big swing in popularity towards organic products among consumers. We see that many in the trade are turning to organic fish-farming, which not only provides healthier foods, but is also more environmentally friendly, and this is a very important consideration.
Is the European Commission considering taking measures to promote, strengthen and support organic fish-farming, and if so, could you tell us what these measures might be, and how to support this very important issue, which we want to promote?
Member of the Commission. - With regard to the question concerning the increasing demand, there is undoubtedly an increase, an exponential growth, in consumption of aquaculture products, seafood and farmed fish and this is certainly welcome because, as we all know, fish stocks in various Community waters and worldwide are over-fished. We have reached a situation where in the short to medium term it is impossible to envisage that there will be an increase in catches and therefore the increase in demand has to be met from increased production of farmed fish.
Having said that, this in itself can create problems with regard to special considerations, as was indicated in my response, and also problems with regard to the supply of fishmeal, since fishmeal itself is based very much on the catch of lower-quality, industrial fish, stocks of which are also being exploited at significantly high levels.
As regards organic aquaculture, we are ourselves encouraging its development. The exercise that we have carried out in the public consultation process has indicated the need to further develop organic means of production and we are looking at ways and means to ensure that in the communication, in the package which will be coming forward later, there will be specific reference to organic aquaculture: to how we can help promote it further and what sort of measures, such as eco-labelling schemes, can be taken so as to increase consumer awareness that it makes sense to eat organic products. We hope in this way to facilitate further the development of this important industry.
(DE) Madam President, Commissioner, at the close of your speech you indirectly mentioned eco-labelling. The question that I also wanted to ask, indirectly, was whether we have any guarantee that not only the origin of the fish but also the production and production description will be transparent for consumers, so that consumers know where the fish come from and where they were farmed. This is not about whether this process has biological merit, but rather about the question of origin as such. Are there consistent regulations on this?
(DE) Commissioner, on the same matter, I would immediately add the following: I have recently been approached by several Austrian consumer protection organisations regarding the apparent increase, particularly with regard to shellfish imported into the European Union, which also come to Austria, in the treatment of these shellfish with antibiotics and other undesirable medications for economic reasons - perhaps because it makes it easier to farm them. These substances are then passed on to humans through the food chain. Is the Commission taking measures designed to limit or prevent this in future?
Member of the Commission. - On the question of the provenance of fish, I would like to point out two facts. First of all, with regard to fish caught in the wild which often then end up in the processing chain - fish that are caught in the wild by third countries in particular, but also by our own fishermen - we are in the process of adopting a regulation in order to curb illegal fishing activities. This in itself will strengthen our regime considerably, so that any fish that is illegally caught will not be permitted to enter the Community market, either in its original state or after processing. That is one aspect of it.
With regard to aquaculture, we are looking at ways and means of ensuring that aquaculture fish that are imported into the Community meet the required health standards and requirements, so that our consumers can be guaranteed that the product that they are eating meets the levels of health protection that we apply to our own products. That is something which DG SANCO is looking into, and there is also a certification scheme in order to certify that products that enter the Community market conform to the required health standards.
On a question also connected with all this, it is important to underline that we are looking at the possibility of eco-labelling aquaculture products, as I said before. At first the discussion concentrated only on eco-labelling of fish caught in the wild because the parameters are different. There, the main scope of eco-labelling is to guarantee that fish are sustainably caught and therefore if fish being sold are fish which are over-exploited, they should not benefit from any eco-labelling.
With eco-labelling of aquaculture fish the parameters are different, so here the basis should be other reasons, such as the fact that the fish are bred in conditions which meet certain environmental, health and sanitary standards. We are looking at the parameters and obviously we will be coming back to Parliament later with proposals aimed at introducing or facilitating the introduction of, or establishing minimum criteria for the operation of, voluntary eco-labelling schemes in this regard.
Subject: Safety tonnage application
On 13 June 2006, the Court of First Instance ruled in favour of 20 Irish applications seeking safety tonnage, which annuls Commission Decision 2003/245/EC of 4 April 2003 for 20 safety tonnage applications. The Court found that the Commission had used criteria not provided for in the rules (i.e. vessels have to be at least 5 years old before being eligible to apply for safety tonnage) and that it had exceeded its power.
All the safety tonnage applications were submitted to the Commission before 31 December 2001, as required under Council Decision 97/413/EC (see Article 4(2))
The Court found that the Commission had not applied this article correctly in refusing the safety tonnage application for these individuals. Could the Commission comment on why this decision was not appealed and why the successful applicants are still awaiting an answer from the Commission, almost two years later, on how it intends to comply with the Court ruling?
Member of the Commission. - I would like to thank Mr Crowley for his question, which gives me the opportunity to address the question of the follow-up to the judgment of the Court of First Instance of 13 June 2006 concerning Ireland's request for increase in capacity for fishing vessels on grounds of safety improvements.
The Commission decided not to lodge an appeal against the judgment of the Court of First Instance of 13 June 2006. The Court had stated that there was insufficient analysis of all relevant matters in the Commission's decision of 4 April 2003. Following this judgment, the Commission opted to adopt new decisions based on a fuller analysis and providing clearer findings for each of the cases in question.
It is correct to say that the applicants are still awaiting the new decisions by the Commission. It must be noted, however, that the Commission services have asked Ireland to send specific additional technical information in for all the requests for increase in capacity. Despite reminders, Ireland sent such information only for a few of the requests.
The lack of complete answers by Ireland has delayed this new assessment. The Commission is now finalising the new and thorough assessment of each of these requests. It expects to inform Ireland of its results in July of this year.
I would like to thank the Commissioner for his response. In saying that, however, there is some doubt as to whether the decision on safety tonnage will be based on automatic granting of the safety tonnage because of the incorrect decision originally taken by the Commission, or whether a fresh application has to be made. That is why there is some dispute as to whether or not the information is coming forward.
Maybe the Commission could clarify for us the likelihood of a positive result from the new applications from the existing applicants', who were proven right in the Court decision.
Member of the Commission. - The decision of the Court of First Instance did not, as such, establish that the applicants were right in substance but that the Commission had taken a decision which was based on an insufficient analysis of all the relevant matters. As a result of the fact that the decision that we took was not based on solid enough grounds, we required Ireland to provide us with additional information so that we would be able to base our decision on a more solid basis.
Because the first decision was taken with regard to all operators as a whole, we have asked for individual information to be provided on the individual operators. Our forthcoming decision will relate to each individual operator.
If no further information has been provided with regard to particular operators, I do not envisage that there will be a change in the Commission's position. Where there is additional information, we are assessing that, and if, on evaluation, we see that that merits being upheld, then it will be upheld. If we see that, notwithstanding the additional information, that does not merit being upheld, our decision would still be negative.
Subject: Impact of North American imports on Irish shell fishermen
Shell fishermen in Ireland are being negatively impacted by cheap imports from the United States and Canada due to the weak dollar. Prices of shell fish are continuing to spiral downwards. What plans does the Commission have to help these fishermen, who are very important to Ireland's local coastal economies?
Member of the Commission. - I am aware that the market for certain fish and shellfish products has dropped recently in Ireland and elsewhere in the Community. I am informed that this question principally relates to the price of lobsters which normally would exceed EUR 15 per kilogram at first sale in Ireland but has now dropped to EUR 10 per kilogram.
In the specific case of lobsters the trade figures show an upward trend in imports in 2006 and 2007 as compared with the previous six years. Total Community imports from Canada increased by 12% in 2006, compared with the reference period 2000-2005 and 7% in 2007; in the case of the United States imports increased by 27% in 2006 and 26% in 2007 versus the same reference period.
Yet there are very few direct imports of lobsters into Ireland from the United States or Canada; a total of 2.5 tonnes and 118 tonnes, respectively, in 2006. This does not mean, however, that North American lobsters have not reached Ireland via other Member States.
The price in euro has not declined over the past three years. The average import price for the US in the period 2005-2007 was EUR 12.45 per kilogram; for the first quarter of 2008 the price actually rose slightly to EUR 13.6 per kilogram.
In the case of Canadian lobster imports to the Community the price has risen slightly for the past three years and the average for 2005-2007 was EUR 12.12 per kilogram. For the first quarter of 2008 the prices actually rose to EUR 12.48 reflecting a strong Canadian dollar.
Given the above, it would not appear that the current drop in the price of lobsters is strongly linked to imports from North America. The drop may well be due to uncertainty on the market due to protests in certain Member States in recent weeks.
Because of the decline of sterling versus the euro it is also possible that Irish producers are facing competition from UK lobsters in the traditional continental markets.
There are no provisions under the common organisation of the market to compensate producers for a fall in the price of lobster. However, lobster producers could set up producers' organisations in order to strengthen their position in the market. The European Fisheries Fund provides financial support for the creation of these organisations as well as for the implementation of plans to improve the quality of products. For further action in the medium to longer term, aid is available under the European Fisheries Fund for collective action to promote fisheries products such as lobster which could help in attracting higher demand and better prices.
(GA) Madam President, I would like to thank the Commissioner for his answer and I would like to ask a supplementary question.
As you know, Commissioner, the fishing industry has changed dramatically with the massive increase of late in the price of oil. I would like to ask; does the Commission intend to present proposals to support fishers in coastal areas, such as lobster fishers and the aforementioned fishers who are impacted by the reduction in the price of shellfish?
Member of the Commission. - The problem concerning the huge increase in the cost of oil and its impact on fishers is very specific and very particular - I would say almost unique - when it comes to fisheries. This is because we have a combination of factors that impact the fishers very negatively.
On the one hand the cost of fuel as a percentage of the total earnings of a fisher can go up as high as to represent 50-60% of his total earnings. In particular this would relate to distance operators because of the huge journeys that they have to undertake and also with regard to specific fishing activities like beam trawlers that consume a lot of fuel.
Apart from that, there is also the fact that fishers cannot, because of certain market constraints, pass on down the line the increasing cost to further operators involved in the marketing of fish products. This in essence means that the increase in cost is actually borne by the fisher himself.
Adding to that, there are various measures that we have introduced in order to regain sustainable fishing, and that means that the fisher cannot try to improve his performance by catching more, because if he catches more, he creates further pressures on fish stocks which would then be, in the long term, counterproductive. So fishers are faced with this enormous problem.
Today, in actual fact, I have presented to the college an information note on what we consider to be the way forward in order to engage with fishers in the very short term in a way whereby we give them assistance with a view to restructuring the whole sector and addressing the specific concerns of different fishers. In this information note we have outlined a number of specific measures that we can propose. Member States would be in a position to decide with their own fishers which of those measures would be best suited for the realities faced by the particular fishers. Whether this could be available to lobster fishers and to what extent - one would need to look into it.
However, I have been authorised by the college to move forward on this. I will be presenting these details - the basics of what we will be proposing in the very short term - to Council on Tuesday next week in Luxembourg. I will then be going back to the college with the details of the changes that need to be affected to the European Fisheries Fund regulation and other measures that we are looking into, the possibility for example concerning de minimis. I will then go back to the Council, hopefully as early as July, with the proposals adopted by the Commission so that - depending on the speed that both Council and Parliament would be prepared to take this - we would have the necessary measures in place hopefully in a question of a few months.
(DE) Madam President, Commissioner, the question of agriculture played a relatively important role in the Irish 'no' campaign. Did the problems in relation to fisheries that we have been discussing here also play a role in that 'no' campaign? If so, did the Commission attempt any publicity initiatives to mitigate this?
Member of the Commission. - I understand that fisheries did also play a role in the 'no' vote, particularly because, if one looks at the results in the various Irish counties, the results were particularly negative in the western coastal areas, where the majority of fisheries in Ireland are based.
We have been aware of the fact that the Community measures seeking to restore sustainable fisheries are affecting fishermen and impacting on their livelihood. The cost of fuel certainly did not help.
We have been trying to address this in a number of ways, including by trying to highlight the uses of the European Fisheries Fund in order to create more awareness of what the situation is. I myself have been to Ireland on a couple of occasions to talk directly to the fishermen. We have formed regional advisory councils. In the areas around Ireland in particular we have the North Western Waters Regional Advisory Council, and the North Sea Regional Advisory Council, in which the fishermen themselves take part in discussions which will lead up to decisions that we are required to take in December.
Notwithstanding all this, in spite of all the efforts made, my guess is that the Irish fishermen's vote in the referendum was substantially significantly negative.
Subject: Promotion of environmental protection through enterprises
How does the Commission promote the integration of the environmental dimension into policies on behalf of small and medium-sized enterprises (SMEs) and the adjustment of the latter to the requirements of the new European legislation on the environment?
What scope will SMEs be given to exploit the opportunities afforded by the new environmental policy in order to extend their activities?
Member of the Commission. - (EL) Madam President, SMEs represent 99% of European companies. It is therefore obvious that without their participation no environmental policy can be effective.
SMEs face greater difficulties in complying with environmental legislation and in reaping the benefits of higher environmental performance. In many cases, they do not have the information, specialisation, manpower or financial resources necessary to deal with environmental problems, risks and impact. For precisely this reason the Commission has drawn up the programme to help SMEs comply with environmental legislation. In view of the complex problems faced by SMEs, the Environmental Compliance Assistance Programme (ECAP) proposes a multiple action plan:
Firstly, improving and simplifying the legislation and its enforcement. The aim is to reduce the administrative burden and to release funds so that SMEs can concentrate better on complying with environmental legislation.
Secondly, environmental management systems that are more affordable and better suited to the needs of SMEs, so that matters of environmental concern can be incorporated economically into the main business activities.
Thirdly, targeted financial assistance to promote initiatives undertaken by public authorities or business support networks with a view to sustainable production.
Further measures are included in this action plan. The Commission aims to use them not only to secure the compliance of SMEs with production legislation, but also to help them take advantage of the financial benefits of better environmental performance, such as energy saving and improved resource efficiency.
(EL) Madam President, may I thank the Commissioner for his answer. This programme declaration bodes well for the action plan, and we hope it will produce concrete results. However, we have one query: what responsibility is being placed on public bodies to provide SMEs with environmentally friendly infrastructures, and to what extent is this included in your plan?
Madam President, there are many possible courses of action, and it is up to the Member States to implement them. One example is to form a local environmental expert committee for SMEs in response to the lack of know-how at enterprise level. This is a measure that the Member States can promote. Another is to improve communication and more effectively target information to cover specific information gaps. There are also special provisions for SMEs in various types of legislation that we are proposing. One example is the new legislation we are proposing on a reform of the CO2 trading system: here we have special provisions on SMEs, as we define them in that particular legislation, so that they are not burdened by inclusion in the trading system, in cases where such an option exists in a Member State.
(EL) Madam President, Commissioner, you rightly said that SMEs are the backbone of the European economy. However, as we know, European SMEs are exposed to global competition. SMEs are sensitive to competition from other SMEs from different parts of the globe practising environmental dumping. Would you agree with the idea of imposing a green tax on imports from countries jumping on the bandwagon of the international agreement on environmental protection?
Madam President, this is essentially an issue that concerns not only SMEs, but all enterprises facing this kind of competition. This is not only on purely environmental matters but, as has been debated a good deal lately, also in terms of the restrictions imposed and the resulting burden on European industries in connection with the reduction of greenhouse gas emissions. There has been plenty of debate lately; various views have been expressed, and my fellow Commissioner Mr Mandelson has expressly voiced the Commission's opinion on this issue.
Subject: International deliberations on the environment
What are the reasons for the lack of international deliberations on climate change for the post-Kyoto period and why has global environmental governance been only partially effective?
Madam President, this question gives me the opportunity to state exactly what point we have reached in the negotiations.
The work of the Intergovernmental Panel on Climate Change (IPCC) and reports in November 2007, and world leaders' recognition of the urgent need for collective action to combat climate change, resulted in the agreement achieved last December in Bali. The EU played a leading role in the agreement on the commencement of negotiations for the post-2012 framework for tackling climate change.
The Parties to the UN Framework Convention on Climate Change have agreed on the Bali roadmap. The roadmap sets out the subject matter of the negotiations, which will deal with four key issues: the limiting of climate change; adaptation, given that climate change has occurred to a greater or lesser extent and will be inevitable by 2050; technology and the relevant funding, both for adaptation and for reducing CO2 emissions.
The Parties also agreed that the negotiations should be completed by the end of 2009, in view of the planned Copenhagen Conference of the Parties. This will allow enough time for the process of ratifying the future climate agreement by the end of 2012, when the first Kyoto Protocol compliance period ends.
The agreement reached in Bali took full account of the conclusions of the IPCC report. It also recognises that a drastic reduction in greenhouse gas emissions will be necessary worldwide to prevent a dangerous increase in global temperature. This increase, according to the report, must not exceed 2°C in 2050.
Work has already begun; four negotiating sessions have been scheduled for this year, and two of them have already taken place, in preparation for the Poznan Conference of the Parties. This year's Conference of the Parties will be particularly important for an assessment of the situation. On the basis of this assessment the negotiations proper can begin next year.
The negotiation process will be particularly difficult if we bear in mind not only the complexity of the issues to be discussed, but also the tight schedule owing to the urgency of the matter. Until last Friday, experts from all the Parties were taking part in discussions in Bonn on all the items on the agenda. Although limited, the progress made will contribute towards a successful outcome to the Conference of the Parties in Copenhagen.
You also know that discussions are under way within the framework of the G8 and the Major Economies initiative (the Major Economies Process) launched by the United States. The EU is actively participating in order to exert a positive influence on the negotiations on the UN Framework Convention on Climate Change. At the same time, it is sending out a clear message that the developed countries will continue to set an example. They are committing themselves to a further reduction in emissions, in line with their historical responsibilities, and the principle of common but differentiated responsibilities and respective capabilities.
Achieving a comprehensive and ambitious post-2012 agreement on climate change is indubitably one of the greatest challenges for global environmental governance. However, we are not starting from scratch. I should mention that a few days ago the French Minister for Ecology and Sustainable Development described the Copenhagen Conference as the greatest opportunity for an agreement on the future of the planet.
We must make use of the mechanisms we already have, namely the UN Framework Convention and the corresponding Kyoto Protocol. Under the latter, up-to-date means of enforcement have been developed, such as the Clean Development Mechanism made up of two flexible mechanisms, and the scientific expertise of the IPCC has also been developed.
I repeat, the negotiations will be difficult, but with the necessary political will and a shared sense of urgency, we shall be able to reach an agreement in Copenhagen. Common sense demands an agreement in Copenhagen. The work the EU is doing, the support we enjoy from public opinion in Europe, growing awareness worldwide, the backing of the European Parliament and the prospect of an agreement by the end of the year on the package of measures we have proposed in order to strengthen the EU's negotiating power - all this will enable us to reach an agreement in Copenhagen in order to tackle climate change effectively.
(EL) Madam President, may I thank the Commissioner, Mr Dimas, for his thorough, detailed answer.
Will the United States and China cooperate? Climate change reflects a situation whereby 'the underlying causes are in one place and the effects somewhere else'. The question therefore arises as to what position the EU will adopt in the unfortunate event that countries with a high environmental debt according to the international regulatory agreement for the post-Kyoto period fail to cooperate. The primary cost is self-evident. The derived cost - and here I am referring to assessments made by Mr Verheugen - would be the tendency for European enterprises to relocate in countries with a lax environmental protection framework. Do you agree with this assessment?
Madam President, for a start, not only Mr Verheugen, but I, too, am very concerned that there should be no carbon leakage. This is for the very simple reason that if enterprises relocate from the EU to countries with no restrictions on CO2emissions, the environmental result I am seeking will not be achieved.
The problem of energy-intensive enterprises is above all environmental, and we should therefore not be creating the kind of competitive problem that forces them to relocate. This is why we should be directing all our efforts towards achieving an international agreement, as therein lies the solution. A key item in an international agreement would be the question of what happens to energy-intensive enterprises.
If such an agreement is not achieved - and I cannot believe the international community will be led to make such an irrational decision - we have in the proposed legislation all the provisions necessary to reform the CO2 emissions trading system so that industries exposed to international competition will regain their competitive capability. As a result, without resorting to measures contrary to WTO principles or the UN climate change principle of a common but differentiated effort, we shall be able to provide the necessary guarantees that there will be no carbon leakage and that this kind of migration of enterprises will not occur.
However, I repeat, our plan of action must be to work towards an agreement. I believe that we can join with the United States, especially under the anticipated new Administration, which takes over next year, given that both candidates have fully committed themselves to introducing a CO2 trading system, reducing emissions by 80% by 2050 and taking decisive action against the greenhouse effect in cooperation with the EU. Together, I believe we can persuade those who may have different views on this issue, and also with the cooperation of countries such as China. As you have said, China fully understands the problems created for its own population by the greenhouse effect and has agreed to make its own effort, which will not be similar to that of the developed countries, but will be a reduction in the rate of increase of greenhouse gas emissions. All of us together can achieve an agreement in Copenhagen at the end of 2009.
I believe in this agreement, and I believe that all of us here together (and the European Parliament has played an enormous part in this), with your continuing support, will achieve such an agreement.
Question 34 has been withdrawn and Questions 33 and 35 to 44 will be answered in writing.
(EL) Madam President, as far as I know, we allow each Commissioner 20 minutes. I have timed their contributions, and Mr Dimas, together with his colleagues, has not used even half of that. I therefore request that Question 33 be answered in accordance with the procedure we have decided upon. I take it that the Commissioner himself will have no objection.
We time it up here and he started at 18.32. That being the case, I am afraid we have had our 20 minutes, and it is only fair to colleagues who have asked questions of Commissioner Barrot. I am sorry for that, but that is the position we are in. It is always a question of trying to find a balance, and that is what we have to do today.
Subject: Frontex
The management of the European Union's external borders and operational cooperation between the Member States as part of Frontex are vital for the EU's security and may even prevent situations from arising.
The Agency needs to be effective and achieve concrete results.
What pilot projects and training actions are scheduled to be carried out in 2008?
With regard to Rabit, have any Member States requested the deployment of a rapid intervention team? Do the Rabit teams have their own equipment for border control and surveillance?
Madam President, I would like to reply to Mr França. The 2008 work programme of the Frontex Agency includes several pilot projects and training actions in the fields of operational cooperation and research. Given that this question of controlling external borders concerns the powers of Frontex, the Commission has obtained a detailed response from the Agency, which is attached.
In terms of training, Frontex has three objectives in 2008. Firstly, to implement the common curriculum throughout the European Union; secondly, to offer specific training actions according to operational requirements; and finally to establish a European network for border guard training.
For 2008, Frontex plans to conduct around 13 pilot projects at external borders: four pilot projects for land borders, three for maritime borders, three for air borders and three in the context of return operations. These projects will allow us to test the working methods used during joint operations and to test relations with third countries for return operations and the acquisition of travel documents.
On the subject of RABIT - Rapid Border Intervention Teams - no Member State has as yet requested the deployment of a rapid border intervention team, Mr França.
In the communication of 13 February, the Commission emphasised that the deployment of a rapid border intervention team might be accompanied by technical assistance in accordance with Article 8 of the Frontex Regulation. Consequently, the Commission has recommended that the Agency should make this provision more operational by purchasing or leasing its own equipment and that it can use the equipment listed in the central inventory of technical equipment.
To conclude, I would say that with Frontex we now have a tool which seems to work. We will look at what improvements can be made to Frontex and to its operations as the need arises.
(PT) I should like to thank Commissioner Barrot not only for his answer, but also for the detailed information.
There are two points that I would like the Commissioner to shed some light on for me. Cooperation with third countries is obviously very important, and is paramount for us as well, and I know that developing pilot projects with third countries is on the Commission's programme. With regard to North Africa, we would like to know if any countries are covered by pilot projects of this type to which the Commissioner referred. Additionally, I would also appreciate it if the Commissioner could fill us in on the state of development of the European Border Surveillance System, Eurosur, that has been announced that is an important and necessary complement to Frontex.
Mr França, for Frontex to provide technical assistance in a third country, its regulation must be adapted for this purpose. At the moment there is no legal basis. However, I believe that there is justification for this, because we will receive requests from the third countries that we work with. You mentioned certain Mediterranean countries; I believe that Frontex will be asked to provide what technical assistance it can, but we have not reached that point yet.
As for the rest, in terms of border surveillance, we have, as you know, the Schengen Information System (SIS), which is already in development. We hope that this will be operational by autumn 2009. We will also continue to look at everything else that can be done to improve border surveillance.
(PL) Because Frontex is in Poland, and I am a Pole, my attitude towards Frontex is rather personal. Many unreliable opinions on Frontex are currently circulating, saying that sometimes it operates and sometimes it does not. I would also add that this is the agency with the largest budget. Could you please specify in a few words whether Frontex is operating and meeting expectations, or whether it still has a great deal to do to improve the way it operates?
I think I can say that the initial actions of Frontex seem satisfactory, although admittedly the Agency does depend on Member States when it comes to the technical equipment needed for the operations that it coordinates.
It is true that this often involves very expensive equipment that the Agency is unable to purchase, given its limited budget. The purchase of a helicopter would be equivalent to the annual operating budget of Frontex, i.e. EUR 40 million to EUR 50 million. Frontex has therefore signed technical agreements with the majority of Member States on using the equipment made available to it.
In its evaluation report, the Commission recommended that Frontex should be able to buy or lease its own equipment, at least for certain small items of equipment.
That is all that we can say at present. Thank you for reminding everyone that Frontex is based in Warsaw and that it has highly motivated people there. I would like to thank you for establishing a link with Frontex. I believe that in view of what Frontex currently does, we will be able to see, as the evaluations are carried out, what functional improvements can be made to it.
As the author is not present, Question 46 lapses.
Subject: Measures to combat terrorism and the fundamental right to privacy
There is a concern that certain EU policies to counter terrorism, particularly related to data retention, are not balanced against EU citizens' fundamental right to privacy. Will the Commission comment on how it is seeking to achieve a fair balance between respect for fundamental freedoms and measures to combat terrorism?
Madam President, obviously every measure taken by the European Union and its Member States to combat terrorism must take fundamental rights into account. Counter-terrorism instruments or policies which do not respect fundamental rights often play into the hands of the terrorists themselves.
The Data Retention Directive requires Member States to force providers of electronic communications services or of public communications networks to retain data concerning the exchange of communications for a minimum of 6 months and a maximum of 2 years. This directive provides important safeguards against the misuse of data. The directive states that retaining the content of communications falls outside the scope of the directive. The directive further states that access to retained data must be defined by the internal laws of each Member State, that these provisions must comply with the European Convention on Human Rights and must, of course, respect the principles of proportionality and necessity.
This means that data retained under the directive cannot be used by the authorities in a Member State to interfere in a person's private life, except where this is justified for the purposes of detecting and prosecuting serious criminal offences. The directive states that retained data can only be accessible to the competent national authorities. Evidently this means that retained data cannot be used by companies or private individuals. The fact that access to retained data is restricted again means that it cannot be used for public surveillance.
In addition, Directive 95/46/EC on the protection of individuals with regard to the processing of personal data and Directive 2002/58/EC concerning the processing of personal data and the protection of privacy in the electronic communications sector also apply to data retained under the directive.
To conclude, the Data Retention Directive is essential for making the work of the police more effective and for monitoring, detecting and investigating terrorists, while guaranteeing respect for the private life of individuals and the protection of personal data. The Commission will ensure that the Member States implement and enforce the directive in accordance with fundamental rights.
I thank the Commissioner for his reply. The Commissioner will be aware that the Shadow Home Secretary in Britain, former Minister of European Affairs, David Davis, resigned his position in Parliament last week on a principle in relation to the intrusion of the state into the privacy of the individual. Whatever the merits of his resignation, I share the concerns that he expresses. The state would never bring before a parliament or the European Parliament in one measure some of the extreme things the state or the European Union wants to do, so it is done incrementally. I want all terrorists to be brought to book.
I grew up in a country where for 30 years terrorists wreaked havoc on our country, but we also had the rule of law which protected the privacy of citizens. I want to know from you, Commissioner, what steps you are taking proactively to ensure that the rights of individuals to go about their business and their privacy is protected.
Madam President, I must say that 15 Member States have notified the Commission of their instruments transposing the Data Retention Directive, and the Commission has initiated infringement proceedings against all Member States who had not notified it of these measures by the end of November 2007.
In answer to your question, the Commission has set up an expert group to assist the Commission with analysing the effectiveness of the directive and achieving the balance that you ask for. The Commission will produce a report in September 2010 to review the contribution made by the directive to investigating, detecting and prosecuting serious criminal offences. For this purpose, the Commission will evidently examine any observations submitted to it by the Member States or by the Working Party established under the directive.
We really need to make sure that this is in accordance with the directives on data retention and the directive on data protection. I think that even if there is the odd infringement of data protection, we will immediately be able to draw conclusions from that.
It is my belief that we have really tried to satisfy the requirements of the fight against terrorism and to reconcile this with protecting fundamental rights. In any case, this is what I must now focus on and, Mr Mitchell, I will take great care in doing so.
(PT) As we know, this is an area of potential conflict between fundamental rights, respect for fundamental rights, and security. Yet it also appears to me that this is an area where cooperation is very necessary.
I should like to ask the Commissioner what level of cooperation there is in implementing the directive between national data protection authorities as regards data retention. There are specialised national authorities in each Member State, and it seems to me that it is the Commission's role to kick-start and encourage this cooperation between the respective bodies.
What news is there on this, Commissioner?
Madam President, you are right: we must ensure respect for data protection. In any case, along with us, the European Data Protection Supervisor has the task of monitoring all of this. You are right, we need cooperation: there is the Article 29 Working Party, which brings together the authorities in the various Member States and is specifically working to further improve respect for data protection, to which Mr Mitchell has drawn my attention.
I believe that this cooperation is progressing. We call this Working Party the 'Article 29 Working Party', because Article 29 of the Directive states that the independent data protection authorities of each Member State must meet. I think that this is a good tool and that it should be used. That is all I can tell you.
Subject: European Arrest Warrant
The European Arrest Warrant (EAW) is now widely used to secure the arrest and surrender of suspected criminals across the European Union and has a key role to play in the fight against terrorism and in bringing those accused of serious crimes to justice. However, at least in its initial stages, a degree of legal uncertainty seemed to sometimes surround it. An earlier report by the British House of Lords warned that, until this uncertainty was resolved, the EAW might not be fully effective between Member States.
Could the Commission give its view on how effectively initial problems have been overcome and how effectively the EAW is now operating? Which, if any, issues does the Commission still consider problematic, and how does it intend to address them?
I would like to thank Mr Moraes for raising this important issue. The European Arrest Warrant has really delivered significant results. The main change lies in the mutual recognition of judicial decisions, and the dual criminality requirement is no longer in place for 32 serious crimes. Proceedings therefore take much less time.
Compared with the lengthy extradition procedure, which generally takes more than a year, under the European Arrest Warrant a surrender procedure takes only 43 days on average. All of this is in fact handled by the courts.
The new procedure is widely used by Member States. In 2006, 6 752 European Arrest Warrants were issued. A total of 2 042 people were arrested with the EAW and 1 892 people were effectively surrendered. More than a fifth of the individuals surrendered in accordance with the EAW procedure were nationals from the executing Member State.
When you think that in 2006 we had practically as many arrest warrants as there were procedures over a 10-year period, it is clear that the European Arrest Warrant has been a success. The initial constitutional problems of certain Member States have been overcome.
Nevertheless, Mr Moraes, we need to recognise that in terms of the surrender of nationals, we are occasionally seeing old extradition procedures being used which is a sign of the residual lack of confidence in some Member States and in certain criminal justice systems. However, we think that this will disappear and that the system will be able to function optimally.
Based on an analysis of the transposition of the framework decision into Member States' legislation, the Commission reported in 2005 and 2007 on the functioning of the European Arrest Warrant. This revealed that certain adjustments had been made in Member States.
Currently, a series of peer reviews are being carried out, in which the Commission is involved as an observer. These reviews will conclude in early 2009. It will be at that point, based on the results of the reviews, that the Commission will present a new report identifying the different practices, flaws and issues examined at European Union level in order to further improve how the European Arrest Warrant works, although it seems to me that this still remains one of the main success stories as regards the principle of mutual recognition.
The Commissioner is right to say that the EAW is the kind of measure which European Union citizens expect to see from the justice and home affairs portfolio. It makes sense to emerge from very long drawn-out extradition proceedings.
May I, however, ask him to take a personal interest and personal involvement in this problem of the way that the framework decision has been transposed by some Member States? (The Commission has been critical of that.) May I ask him to take a personal involvement in the fact that some Member States are sticking to old procedures and, as a result, the EAW is not as effective as it could be?
There have been some very important successes, but unfortunately these have been dragged down by this lack of good transposition and good implementation of what could be a very important directive for the future in the field of justice and home affairs.
Mr Moraes, first of all I should like to remind you that, based on the current Treaties, the Commission does not have the power to initiate infringement proceedings against a Member State if incorrect implementation of the framework decision is discovered during the monitoring and review procedures. Despite this, I can tell you that I will pay close attention to this implementation of the European Arrest Warrant. The Justice Forum, which we will make a regular event, will be a chance for us to encourage magistrates from all Member States to work together. We will also seize this opportunity to promote proper use of the European Arrest Warrant. I would like to thank you for asking this question and I can tell you that we will do everything we can. I should like to add that the strengthening of Eurojust will also allow us to make better use of the European Arrest Warrant.
(PT) Madam President, Commissioner, I spent 17 years in courts as a lawyer and I am therefore well acquainted with the situation as regards justice in Europe, which, generally-speaking, is characterised by its slowness, by its extreme slowness. This is something that we all need to overcome.
The European arrest warrant is very important - in fact, of the utmost importance. Moreover, it is crucial that Member States understand how important it is and take this on board.
We know that the Commission has no powers to impose sanctions, but it can galvanise and stimulate matters and I fully support my colleague's words, yet there is one further aspect of great importance, Commissioner, which is probably in your hands, which is to foster cooperation between police and judicial bodies. It is vital that police and judicial cooperation is promoted in the Member States and between the Commission and the European institutions.
You are absolutely right - the European Arrest Warrant must be a success, because it means truly embracing a system of mutual recognition. This means that at this point, the various judicial authorities are really beginning to work together in a climate of confidence. This is why proper use of the European Arrest Warrant - which has greatly expedited and simplified procedures - must exemplify this new justice, which you want to be much faster and clearly much easier to use.
That is all that I can tell you. We will keep a close watch on the use of the European Arrest Warrant which, to my mind, is one of the best tools that we currently have for judicial cooperation in criminal matters, which clearly needs to be improved still further.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.20 and resumed at 21.00.)